Citation Nr: 0113383	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  96-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to an increased disability rating for 
myositis of the right shoulder and lumbar spine, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976, and from November 1977 to November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case is currently under the regional office 
jurisdiction of VA's New Orleans, Louisiana, RO.

In March 2000, the New Orleans RO denied service connection 
for depression as secondary to service-connected disorders.  
The veteran did not thereafter disagree with that 
determination, nor is that matter inextricably intertwined 
with his claim for service connection for an acquired 
psychiatric disorder, for which appellate jurisdiction has 
been established.  In view of the development of the question 
of service connection on a secondary basis, however, the 
issue of entitlement to service connection for an acquired 
psychiatric disorder is limited to the question of whether 
such entitlement can be granted on a direct service-
connection basis only.

A personal hearing was held, by means of video 
teleconferencing, before the undersigned Acting Board Member, 
sitting in Washington, D.C., in January 2001.  In conjunction 
with that hearing, the veteran withdrew from appellate 
consideration his claims of entitlement to service connection 
for hearing loss and sexual dysfunction.


REMAND

During the pendency of this appeal there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an 

enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the Board notes that 
the report of the most recent examination of the veteran by 
VA, conducted in November 1995, reflects the presence both of 
headaches, in the form of a history furnished by the veteran 
of headaches that occurred several times per week, and which 
"appear to be stress-related," and of a psychiatric disorder, 
in the form of diagnoses that included dysthymia and 
recurrent depression.  The Board is of the opinion that 
additional development, and specifically the undertaking of 
another VA examination in order to ascertain whether any 
current headache or psychiatric disability is related to the 
veteran's service, would be helpful; see 38 C.F.R. § 3.303(d) 
(2000).  See also Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (to be codified 
at 38 U.S.C. § 5103A(d)).


The Board is also of the opinion that additional action must 
be undertaken by the RO prior to any further review of the 
veteran's claim for increased compensation for his service-
connected myositis of the right shoulder and lumbosacral 
spine.  In particular, the Board notes that the most recent 
examination of his spine by VA was conducted in January 1995, 
or more than six years ago.  The Board finds that the report 
of a contemporaneous VA examination, reflecting the current 
level of impairment, should be obtained.  

With regard to the veteran's claim for an increased rating 
for his service-connected myositis, the Board also finds that 
certain procedural development must be undertaken by the RO 
prior to any further Board action.  Myositis is rated 
pursuant to the diagnostic criteria set forth in 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5021 (2000), which 
stipulates that myositis is rated on limitation of motion of 
affected parts, as degenerative arthritis.  The right 
shoulder and the lumbar spine are two separate and distinct 
body parts, with potentially different degrees of impaired 
movement.  Myositis of the right shoulder and myositis of the 
lumbar spine, each of which has been service-connected, 
should be evaluated as separate disorders for rating 
purposes.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for headaches, a 
mental disorder, a right shoulder 
disorder, and a lumbar spine disorder 
since 1999.  After securing all necessary 
releases, the RO should obtain any and 
all records compiled pursuant to such 
treatment.

2.  Upon receipt of any and all such 
records, the veteran should be afforded 
VA examinations by the appropriate 
specialists, in order to ascertain 
whether a mental disorder, and a 
disability manifested by headaches, are 

currently shown.  If either or both of 
these disorders are manifested, the 
examiner is to render findings and 
opinions, based on a review of the 
relevant evidence, as to whether any such 
disorder was initially manifested during 
the veteran's active service, or is 
otherwise related thereto.  All tests 
indicated should be accomplished at this 
time, and all findings, and the reasons 
therefor, are to be set forth in a clear, 
logical and legible manner on the 
examination reports.  The veteran's 
claims folder is to be made available to 
each examiner for his or her review 
before each examination.

The veteran should also be afforded a VA 
orthopedic examination, in order to 
ascertain the current level of severity 
of his right shoulder and lumbar spine 
myositis.  All tests indicated, to 
include range of motion as determined in 
degrees and compared to what constitutes 
full or normal range of motion, should be 
undertaken at this time.  The examining 
orthopedist should also identify the 
degree of functional impairment, as 
measured by limited or excess movement, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling or atrophy, or interference with 
positioning or weight bearing, caused by 
each of these disorders.  The veteran's 
claims folder is to be furnished to the 
examiner, for his or her review, prior to 
this examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development 

procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
these claims.  With regard to the 
veteran's claim for an increased rating 
for right shoulder and lumbar spine 
myositis, these disorders should be rated 
as separate and distinct disabilities in 
accordance with the diagnostic criteria 
appropriate for degenerative arthritis of 
the particular joint.  If the benefits 
sought on appeal remain denied in any 
manner, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised that failure to report for a scheduled 
VA examination without demonstrated good cause may result in 
adverse action as to his claims, to include, with regard for 
claims for increased disability ratings, the denial thereof.  
38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





